Citation Nr: 0526780	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left shoulder 
strain.

2.  Entitlement to service connection for right elbow strain.

3.  Entitlement to service connection for right knee strain.

4.  Entitlement to service connection for left knee strain.

5.  Entitlement to an initial compensable rating for status 
post-scar, right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A July 2002 rating decision denied 
service connection for the shoulder, elbow, and bilateral 
knee disorders, and granted service connection for the scar 
residual with a noncompensable evaluation.  The veteran 
submitted a timely notice of disagreement in June 2003.  The 
statement of the case (SOC) was not issued until December 
2003, and the veteran's substantive appeal was received by 
the RO within 60 days of the issuance of the SOC.  The Board 
has jurisdiction of the appeal.  See 38 C.F.R. § 20.200 
(2004).

In light of the fact that the veteran contested the initial 
evaluation of his right index finger disability, the Board 
has styled that issue as reflected.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran testified at a Travel Board in May 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The issues of entitlement to service connection for right 
elbow strain, entitlement to service connection for right 
knee strain, and entitlement to service connection for left 
knee strain, are Remanded to the RO via the Appeals 
Management Center in Washington, DC, and are discussed in the 
Remand portion of this document.


FINDINGS OF FACT

1.  The veteran's left shoulder is variously diagnosed as 
manifesting a shoulder strain and degenerative changes of the 
acromioclavicular (AC) joint.

2.  The service medical records reflect no entries for 
treatment of a shoulder disorder, nor do any post-service 
treatment records reflect any treatment within one year of 
the veteran's separation from active service.

3.  The Report Of Medical Examination For Separation reflects 
that the veteran's musculoskeletal system and upper 
extremities were assessed as normal.

4.  The evidence of record does not show a left shoulder 
strain to have been caused or made worse by active military 
service.

5.  The veteran's scar, right index finger, manifests no 
tenderness, adherence, depression, nor does it cause 
limitation of motion (LOM) or function.


CONCLUSIONS OF LAW

1.  A left shoulder strain or arthritis, left shoulder, was 
not incurred in or made worse by active military service, nor 
may it be presumed to have been incurred in or made worse by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2004).

2.  The requirements for an initial compensable rating for 
status post-scar, right index finger, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.3, 
4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA satisfied its duty to notify by means of a May 2001 letter 
from the agency of original jurisdiction (AOJ) (RO) to the 
veteran that was issued prior to the initial RO decision.  
The letter informed the veteran of what evidence was required 
to substantiate his claim for entitlement to service 
connection and of his and VA's respective duties for 
obtaining evidence.  The veteran was also informed that he 
could bring evidence to the RO, which the Board construes has 
having reasonably informed the veteran to submit evidence 
and/or information in his possession to the RO.  The veteran 
was also provided a comprehensive content-compliant VCAA 
letter in March 2004 during the appeal period.

VCAA duty to assist

The RO obtained all of the veteran's service medical records 
and arranged for appropriate examinations.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that was not acted on.  All records obtained 
or generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), and that the veteran has received 
proper VA process.

Factual back ground, service connection

The service medical records reflect no entries for 
complaints, findings, or treatment for the left.  The 
February 1999 Report Of Medical Examination For Separation 
reflects that the examiner assessed the veteran's upper 
extremities as normal.

The May 2002 VA examination report reflects that the veteran 
related that he injured his shoulder during a combat training 
exercise in 1995, and that he experienced constant pain over 
the subacromial space in the anterior glenoid.  Physical 
examination of the left shoulder revealed full range of 
motion (ROM) with positive impingement and positive 
supraspinature sign.  X-rays or the left shoulder were 
negative.  The examiner rendered a diagnosis of left shoulder 
strain with impingement.

At the hearing, the veteran described how he injured his 
shoulder and elbow in officer training, when he and another 
Marine, who was significantly taller and heavier, had to 
charge each other and make contact.  The collision injured 
his left shoulder.  He related that, although his shoulder 
constantly pained him, he never sought treatment, as too many 
visits to sick call could have been detrimental to his 
career.

After the hearing, the veteran submitted Private physical 
therapy records under waiver of initial RO consideration of 
the evidence.  See Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  These records reflect that the veteran received 
physical therapy for his left shoulder from September 2002 to 
November 2002.  The initial intake records reflect that the 
veteran reported that he initially injured his shoulder while 
in active service, and that it started making noises in April 
2002.  The therapist diagnosed the disorder as rotator cuff 
tendonitis and AC joint degeneration, as shown by a June 2002 
MRI examination.  The records reflect no opinion or diagnosis 
as to etiology.

Applicable legal standard and regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

The veteran related at the hearing that, although his left 
shoulder pained him daily he never sought treatment, which 
confirmed the absence of any entries related to his left 
shoulder in his service medical records.  As concerns his 
explanation that seeking treatment may have placed him in a 
negative light, the Board notes that the veteran's service 
medical records reflect that he was no stranger to sick call, 
as he sought frequent treatment for mid-back pathology, as 
well as complaints related to his feet, both of which have 
been service connected.  As set forth above, the veteran made 
no mention on his February 1999 Report Of Medical History of 
left shoulder symptomatology, though other musculoskeletal 
symptomatology was listed.

The negative VA x-ray of the shoulder notwithstanding, the 
Board also notes the June 2002 MRI which revealed 
degenerative changes in his left AC joint and further notes 
that there is no evidence that arthritis manifested in his 
left shoulder within one year of his separation from active 
service.  Neither the physical therapist nor the VA examiner 
opined that there was any nexus between the veteran's current 
left shoulder disorder and his active service.  Thus, the 
Board is constrained to find that the evidence of record 
preponderates against the veteran's claim.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

Factual background, increased rating

The veteran slammed a car door onto his right hand in 1994, 
and the injury required sutures to treat his right index 
finger.  The July 2002 rating decision granted a 
noncompensable evaluation for the scar residual.  The May 
2002 examination report reflects that he informed the 
examiner that the finger throbbed on occasion, but it had no 
particular limitation or problem, and it did not limit him 
from any activities.  Physical examination revealed an 
oblique 1.5 cm scar over the volar right index tuft.  The 
scar was non-tender, non-adherent, and non-depressed.  The 
right index finger manifested full ROM.  The examiner 
diagnosed status post-scar, right index finger.

The veteran related at the hearing that the entire tip of his 
right index finger hurts at a 4 or 5/10 level, and that there 
is some numbness, and that it increases with prolonged 
writing.  The veteran stated that he had to alter the way he 
held his pen because of the finger, that, when he wrote, it 
felt like the tissue was adhering, and it hurt whenever he 
bumped the finger into something.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.

Analysis

In light of the findings at the examination, to more nearly 
approximate a compensable evaluation for a scar residual, the 
applicable rating criteria require that a scar manifest 
either as a deep scar, an unstable scar, cause LOM, manifest 
pain on examination, or cover an area of at least 929 square 
cm, either of which warrants an evaluation of 10 percent.  
38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.  A deep scar 
is one associated with underlying soft tissue damage.  DC 
7801, Note (2).  A superficial scar is one not associated 
with underlying soft tissue damage.  DC 7803 Note (2).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  DC 7803, Note (1).  
Further, a 10 percent evaluation will be assigned for a scar 
on the tip of the finger, which is painful on examination, 
though the amputation of that part would not warrant a 
compensable evaluation.  DC 7804, Note (2); 38 C.F.R. § 4.68.

The Board notes the veteran's testimony that his finger felt 
like there was adherent tissue whenever he wrote, but there 
is no evidence that the veteran has any medical training.  
Lay persons may relate symptoms they observe, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Thus, the Board must rely on the medical examination which 
did not confirm the veteran's subjective symptoms.

The examiner noted that the veteran's scar was neither 
tender, adherent, depressed, nor did it cause any LOM, as his 
right index finger manifested full ROM.  Thus, there is no 
basis on which to find that the veteran's right index finger 
scar residual more nearly approximates a compensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.59.  Further, at 
1.5 cm in area, the scar falls far short of the 929 square cm 
required for a superficial scar on other than the head, face, 
or neck and does not cause LOM, which would warrant a 10 
percent evaluation.  DC 7802.  Thus, the evidence of record 
preponderates against a compensable evaluation.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to service connection for left shoulder strain is 
denied.

Entitlement to an initial compensable rating for status post-
scar residual, right index finger, is denied.


REMAND

On his February 1999 Report Of Medical History For 
Separation, the veteran indicated some type of complaint 
related to his right knee and elbows.  He also listed that he 
experienced pain in his knees, that his knees occasionally 
locked and popped, and that his mother had arthritis and 
rheumatism.  The examiner noted that all conditions listed 
were non-disqualifying for military service, and the Report 
Of Medical Examination For Separation reflects that those 
areas were assessed as normal.
Although the service medical records reflect no entries for 
complaints, findings, or treatment for elbow or knee 
symptomatology, the veteran did indicate on his separation 
medical history that he had experienced such symptomatology.  
The examiner at the VA examination, however, diagnosed right 
elbow and bilateral knee strains without rendering an opinion 
as to the etiology of those disorders.  Thus, under the 
circumstances, the Board finds that the examination is 
inadequate for deciding these appeals.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should request a 
comprehensive medical review of the 
veteran's case file by an appropriate 
examiner(s) to determine the etiology of 
any right elbow and bilateral knee 
disorder manifested by the veteran.  To 
the extent that a disorder is diagnosed, 
request the examiner(s) to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 
50 percent) that any current right 
elbow, right, left, or bilateral knee 
disorder is related to the veteran's 
active service.  Any finding or opinion 
should be fully explained by the 
reviewing examiner(s) and the basis for 
the opinion provided.  If an opinion 
cannot be rendered on a basis other than 
speculation or conjecture, that should 
be stated for the record.  Further, if 
the examiner(s) cannot render the 
requested opinion without an 
examination, the RO should schedule the 
appropriate examination(s).

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	....                      
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


